                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                JONESBORO DIVISION



MELISSA MARSHALL                                                              PLAINTIFF


v.                            NO. 3:18-cv-00185 PSH


NANCY A. BERRYHILL, Acting Commissioner                                    DEFENDANT
of the Social Security Administration



                                        ORDER


      The Acting Commissioner of the Social Security Administration (“Commissioner”)

has filed the pending motion to reverse and remand. See Docket Entry 11. In the motion,

the Commissioner asks the Court to reverse and remand this case for “further

administrative proceedings pursuant to the fourth sentence of 42 U.S.C. 405(g).” See

Docket Entry 11 at CM/ECF 3.  The Commissioner represents, and the Court accepts as

true, that plaintiff Melissa Marshall (“Marshall”) has no objection to the Commissioner’s

motion.

      For good cause shown, the motion to reverse and remand is granted. This case is

remanded in accordance with the terms outlined by the Commissioner. The remand in

this case is a “sentence four” remand. See Melkonyan v. Sullivan, 501 U.S. 89 (1991). 

The dismissal of this case is without prejudice to Marshall’s subsequent filing of a

motion for attorney’s fees and expenses pursuant to the Equal Access to Justice Act. A

separate judgment will be entered pursuant to Fed. R. Civ. P. 58.
    IT IS SO ORDERED this 7th day of March, 2019.




                                            UNITED STATES MAGISTRATE JUDGE




                                       2 
 
